       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION

ERIKA P ERKINS                                                                     P LAINTIFF

V.                                                                    5:21-cv-55-DCB-LGI
                                                   CIVIL A CTION NO. ___________________

MANAGEMENT & T RAINING CORPORATION; and J OHN DOES (1-10)                       DEFENDANTS

                                      COMPLAI NT
                                  (Jury Trial Requested)

       COMES NOW, the Plaintiff, Erika Perkins, by and through counsel, and files this,
his Complaint against the above-named Defendants, as follows:
                                        I. PARTIES
       1.     Plaintiff, Erika Perkins (“Perkins”), is an adult resident citizen of Vidalia,
Concordia Parish, Louisiana. At all times material herein, Perkins meets the definition of
a covered “employee” under all applicable statutes.
       2.     Defendant, Management & Training Corporation (“MTC”) is a Delaware
corporation with its principal place of business in Utah. Defendant, MTC, operates the
Wilkinson County Correctional Facility on behalf of the Mississippi Department of
Corrections, which is located at 2999 U.S. Highway 61 North, Woodville, MS 39669.
Defendant, MTC, may be served with process through its registered agent for process: C.T.
Corporation System, 645 Lakeland East Dr., Ste. 101, Flowood, MS 39232.
       3.     Defendants, John Does (1-10), are individuals, entities, or agents who are yet
unknown to Plaintiff who have or may have liability in the premises as alleged herein.
Plaintiff requests this Court to grant leave to amend this Complaint to add these parties
when and if they are identified during discovery, and have the Amended Complaint relate
back to the original filing.
                               II. JURISDICTION & VENUE
       4.     This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to
28 U.S.C. §§ 1331, 1343, for the violation of Plaintiff’s federal substantive and civil rights.
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 2 of 9




This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000, et seq. (“Title VII”). In addition, this Court has diversity subject matter
jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1332, as there is complete
diversity of citizenship between Plaintiff (Louisiana) and MTC (Delaware and Utah), and
the amount in controversy exceeds the jurisdictional limit of $75,000. This Court has
supplemental jurisdiction over the state claims herein under 28 U.S.C. § 1367.
       5.     Venue is properly established before the Court pursuant to 28 U.S.C. § 1391
as Plaintiff’s claims occurred or accrued in Woodville, Wilkinson County, Mississippi,
which is in the Southern District of Mississippi, Western Division.
                          III. EXHAUSTION OF REMEDIES
       6.     Plaintiff timely filed a Charge of Discrimination against MTC with the Equal
Employment Opportunity Commission, and Plaintiff has received a notice of right-to-sue
from the EEOC with regard to this action. All prerequisites to the filing of this suit have
been met and complied with.
                                       IV. FACTS
       7.     Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 7 above.
       8.     Plaintiff (African-American female) was hired by MTC on or about July 1,
2014 as Captain at the Wilkinson County Correctional Facility, and was later promoted by
MTC to the Chief of Security/Major position at the Wilkinson County Correctional Facility.
Plaintiff is highly qualified for the Chief of Security/Major position at the Wilkinson
County Correctional Facility based on her experience, background, accomplishments, and
excellent work record. The Warden at the Wilkinson County Correctional Facility was
Scott Middlebrooks (Caucasian male), and the Deputy Warden at the Wilkinson County
Correctional Facility was Craig Coil (Caucasian male).
       9.     On or about June 2, 2020, Deputy Warden Craig Coil told Plaintiff to meet
with Warden Scott Middlebrooks. During their meeting, Warden Scott Middlebrooks met
with the Plaintiff and informed her that she was being demoted. Plaintiff was further
informed by Warden Scott Middlebrooks to think about accepting an Administrative
Captain position, which is a demotion from the Chief of Security/Major position. On or


                                            [2]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 3 of 9




about June 3, 2020, Plaintiff again met with Warden Scott Middlebrooks. During the
meeting, Plaintiff told Warden Scott Middlebrooks that she wished to remain in her Chief
of Security/Major position. However, Warden Scott Middlebrooks told Plaintiff that he
did not want her to be the Chief of Security anymore, and Plaintiff was given the option
between accepting the demotion to the Administrative Captain position or face harassment
and/or termination from employment. Plaintiff was left with no other option but to
succumb to the demotion to the Administrative Captain position. On or about June 4, 2020,
Plaintiff was forced to sign a memoranda to Warden Scott Middlebrooks regarding her
involuntary demotion to the Administrative Captain position at the Wilkinson County
Correctional Facility, effective June 2, 2020. The demotion severely cut Plaintiff’s job duties
and compensation/benefits she previously had with her Chief of Security/Major position.
       10.    Plaintiff’s performance played no role in Defendant’s decision to demote her,
and Plaintiff was wrongfully demoted for no other reason than her race and/or sex. Prior
to her demotion, Plaintiff had never been written up or disciplined, and always performed
her job duties in an effective and efficient manner. MTC has a history of terminating
African-Americans and hiring Caucasians to replace African-Americans at the Wilkinson
County Correctional Facility, as well as giving Caucasian workers better wages/benefits
and working conditions than African-Americans.
       11.    Plaintiff was replaced by Matthew Schoettmer (Caucasian male) as the Chief
of Security/Major position at the Wilkinson County Correctional Facility.
       12.    After the demotion, Plaintiff reported and opposed the discriminatory
demotion to MTC management. Plaintiff’s replacement as the Chief of Security/Major
position, Matthew Schoettmer (Caucasian male), began to retaliate against Plaintiff and
subject her to workplace harassment and a hostile working environment. On or about
August 12, 2020, Matthew Schoettmer told other officers of his intent to post Plaintiff at
certain locations “because I know I can get under her skin and irritate her”. On or about
August 20, 2020, Plaintiff had a meeting with Deputy Warden Craig Coil, the new Chief
of Security, Matthew Schoettmer, and the HR Director, Kelly Pomeroy about the workplace
harassment and retaliation against Plaintiff by Matthew Schoettmer. During the meeting,


                                              [3]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 4 of 9




Kelly Pomeroy agreed that Plaintiff was being harassed.
       13.    Plaintiff also filed an EEOC Charge of Discrimination on August 31, 2020,
regarding the discriminatory demotion. As a result, Defendant, MTC— by and through
its employees and Plaintiff’s supervisors at the Wilkinson County Correctional Facility—
subjected Plaintiff to further retaliatory acts, including workplace harassment, hostile
working environment, and false writeups against her without any basis, all for no other
reason than her EEOC charge filing and/or her engaging in protected activity.
                               V. CAUSES OF ACTION
                 (1) VIOLATION OF T ITLE VII – R ACE DISCRIMINATION
       14.    Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 13 above.
       15.    Plaintiff is an African-American female employee protected under Title VII.
Plaintiff is well qualified for the Chief of Security position at the Wilkinson County
Correctional Facility, which is operated by MTC. Defendant, MTC, is an employer and
covered entity under Title VII.
       16.    Defendant, MTC— by and through its agents and employees at the Wilkinson
County Correctional Facility— has engaged in intentional race discrimination against
Plaintiff in the terms and conditions of her employment on the basis of her African-
American race, including, but not limited to, demoting Plaintiff and cutting her
compensation/benefits because of her race; subjecting Plaintiff to workplace harassment
and a hostile working environment on the basis of her race; denying, excluding or limiting
compensation/benefits, privileges/ opportunities of employment and advancement to
Plaintiff based on her race; unequal and disparate treatment of Plaintiff in the terms and
conditions of her employment that adversely affected her compensation/ benefits,
advancement, opportunities and status because of her race; and other discriminatory acts
described herein or to be assigned.       Other employees were not subjected to this
discriminatory and wrongful conduct.
       17.    Defendant has no legitimate, non-discriminatory justification for the adverse
actions against Plaintiff, and its asserted reason(s) for Defendant’s discriminatory conduct
are not the true reasons, but are instead pretext to hide Defendant’s discriminatory animus


                                            [4]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 5 of 9




on the basis of race. The true motivating factor for Defendant’s adverse actions against
Plaintiff was Defendant’s racial discrimination against Plaintiff.
       18.    Defendant, MTC, has violated Title VII as a result of its disparate treatment
and discriminatory actions against Plaintiff on the basis of her African-American race. As
a proximate result of Defendant’s unlawful conduct, Plaintiff has suffered and will
continue to suffer damages in the form of past and future lost wages and benefits; lost
promotional and professional opportunities; lost pay/salary increases and bonuses; mental
anguish and emotional distress; and other economic and non-economic damages described
herein. Plaintiff is further entitled to all legal and equitable remedies available for
violations of the Title VII, including an award of all attorney’s fees and costs.
                  (2) VIOLATION OF T ITLE VII – SEX DISCRIMINATION
       19.    Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 18 above.
       20.    Defendant, MTC— by and through its agents and employees at the Wilkinson
County Correctional Facility— has engaged in intentional sex discrimination against
Plaintiff in the terms and conditions of her employment on the basis of her female
sex/gender, including, but not limited to, demoting Plaintiff and cutting her
compensation/benefits because of her sex; subjecting Plaintiff to workplace harassment
and a hostile working environment on the basis of her sex; denying, excluding or limiting
compensation/benefits, privileges/opportunities of employment and advancement to
Plaintiff based on her sex; unequal and disparate treatment of Plaintiff in the terms and
conditions of her employment that adversely affected her compensation/benefits,
advancement, opportunities and status because of her sex; and other discriminatory acts
described herein or to be assigned.       Other employees were not subjected to this
discriminatory and wrongful conduct.
       21.    Defendant has no legitimate, non-discriminatory justification for the adverse
actions against Plaintiff, and its asserted reason(s) for Defendant’s discriminatory conduct
are not the true reasons, but are instead pretext to hide Defendant’s discriminatory animus
on the basis of sex/gender. The true motivating factor for Defendant’s adverse actions
against Plaintiff was Defendant’s sex discrimination against Plaintiff.


                                             [5]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 6 of 9




       22.    Defendant, MTC, has violated Title VII as a result of its disparate treatment
and discriminatory actions against Plaintiff on the basis of her female sex/gender. As a
proximate result of Defendant’s unlawful conduct, Plaintiff has suffered and will continue
to suffer damages in the form of past and future lost wages and benefits; lost promotional
and professional opportunities; lost pay/salary increases and bonuses; mental anguish and
emotional distress; and other economic and non-economic damages described herein.
Plaintiff is further entitled to all legal and equitable remedies available for violations of the
Title VII, including an award of all attorney’s fees and costs.
                                      (3) R ETALIATION
       23.    Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 22 above.
       24.    Plaintiff engaged in protected activity by filing/instituting a Charge of
Discrimination with the EEOC on or about 8/31/20 against MTC, by exercising her
federally protected rights described herein, and/or by otherwise reporting, opposing
and/or complaining about wrongful conduct as described herein or to be assigned.
       25.    Defendant, MTC, engaged in adverse employment actions and retaliated
against Plaintiff for engaging in protected activity, including , but not limited to, subjecting
Plaintiff to workplace harassment and a hostile working environment; denying, excluding
or limiting compensation/benefits, privileges/opportunities of employment and
advancement to Plaintiff; unequal and disparate treatment of Plaintiff in the terms and
conditions of her employment that adversely affected her compensation/benefits,
advancement, opportunities and status; and other retaliatory acts described herein or to
be assigned. The adverse employment actions have materially and adversely changed
Plaintiff’s overall terms and conditions of employment. Other employees were not
subjected to this retaliatory and wrongful conduct.
       26.    A reasonable employee would find Defendant’s retaliatory acts materially
adverse and such acts would dissuade a reasonable person from making or supporting a
Charge of Discrimination, and/or from exercising federally protected rights.
       27.    Defendant’s retaliatory acts against Plaintiff were a direct, proximate, and
pretextual result of, and/or was motivated by, Plaintiff’s protected activities.


                                               [6]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 7 of 9




       28.    Defendant, MTC has no legitimate, non-retaliatory justification for the
adverse actions against Plaintiff, and the asserted reason(s) for Defendant’s conduct are not
the true reasons, but are instead pretext to hide Defendant’s retaliatory animus.
       29.    As a result of its unlawful retaliation and wrongful acts against Plaintiff, the
Defendant, MTC, has violated and deprived Plaintiff of her federal rights protected under
Title VII and under the First Amendment to the U.S. Constitution, as authorized by Title
VII and 42 U.S.C. § 1983. As a proximate result of Defendant, MTC’s unlawful conduct,
Plaintiff has sustained economic and non-economic damages as described herein, and is
entitled to all legal and equitable remedies available for violations of the Federal law
described herein.
                                      (4) NEGLIGENCE
       30.    Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 29 above.
       31.    At all times material hereto, Defendant, MTC had a duty to exercise
reasonable and ordinary care in providing non-discriminatory and non-retaliatory
employment practices; to take reasonable steps to inquire about and determine the fitness
of its employees; to reasonably ensure that its personnel were hired, trained, supervised,
controlled and retained in a prudent manner; to maintain a safe and professional
workplace; and to comply with Federal statutes. Defendant, MTC, breached its duties
owed to Plaintiff by failing to provide non-discriminatory and/or non-retaliatory
employment practices; failing to monitor and determine the fitness of its employees;
negligently hiring, training, supervising, controlling and/or retaining its personnel; failing
to maintain a safe and professional workplace; failing to comply with Federal statutory
rights; and others to be determined at trial.
       32.    The above actions constitute negligence and were each a proximate cause of
the course of wrongful conduct engaged in, ratified by, known by and/or agreed to by
Defendant. This negligence proximately caused Plaintiff’s damages described herein.
        (5) I NTENTIONAL AND NEGLIGENT I NFLICTION OF EMOTIONAL DISTRESS
       33.    Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 32 above.
       34.    Defendant, MTC, engaged in, directed, and/or ratified a course of outrageous


                                             [7]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 8 of 9




conduct towards Plaintiff, with the intention to cause or with reckless disregard for the
probability of causing Plaintiff to suffer severe emotional distress.
       35.    In addition or the alternative, Defendant, MTC, knew or reasonably should
have known that the wrongful actions at issue would and did proximately result in
physical and emotional distress to Plaintiff. Defendant, MTC, had a duty to stop engaging
in/ratifying and/or prevent the actions herein, but negligently failed to do so in breach of
that duty.
       36.    As a proximate result of this wrongful conduct, whether intentional or
negligent, Plaintiff has suffered and continues to suffer emotional anguish, mental distress,
humiliation, embarrassment and other emotional and physical damages, and seeks a
judgment for all actual damages proximately caused by this conduct.
                              VI. INJURIES / DAMAGES
       37.    Plaintiff readopts and reasserts all allegations in Paragraphs 1 – 36 above.
       38.    Plaintiff is entitled to an award of attorney’s fees and costs, pursuant to Title
VII and other applicable Federal statutory law.
       39.    As a direct and proximate result of the foregoing unlawful and wrongful
conduct of Defendant, Plaintiff suffered, and is entitled to recover from the Defendant, the
following damages:
       (a)    Past and future lost wages and benefits, including back pay, front pay, fringe
              benefits and other economic damages;
       (b)    Past and future lost promotion, lost wage and benefit increases, lost bonuses,
              and lost career and professional advancement;
       (c)    Mental anguish and emotional distress, past and future;
       (d)    Loss of enjoyment of life, loss of society, harm to reputation, loss of career
              fulfillment, pain and suffering, humiliation and embarrassment;
       (e)    Actual and compensatory damages;
       (f)    Incidental and consequential damages;
       (g)    Interest damages as allowed by law;
       (h)    Attorney’s fees and costs; and
       (i)    Other damages to be established.


                                             [8]
       Case 5:21-cv-00055-DCB-LGI Document 1 Filed 06/03/21 Page 9 of 9




       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Erika Perkins, respectfully
moves this Honorable Court for a trial by jury and to enter judgment in favor of Plaintiff
over and against Defendants, Management & Training Corporation , and John Does (1-10),
in an amount as may be determined by the jury to fully compensate Plaintiff for all actual
damages for the wrongful acts and/or omissions of Defendants, plus pre- and post-
judgment interest, attorney fees and all costs incurred in filing and prosecuting the subject
action, and for such other and further relief as the Court deems just and proper.
       RESPECTFULLY SUBMITTED, this the 3rd day of June , 2021.

                                          ERIKA PERKINS – Plaintiff


                                   by:     /s/ Ken R. Adcock
                                          Ken R. Adcock (MSB #1150)
                                          William C. Ivison (MSB #104213)

                            of counsel:   Ken R. Adcock (MSB #1150)
                                          William C. Ivison (MSB #104213)
                                          ADCOCK & MORRISON, PLLC
                                          795 Woodlands Parkway, Ste. 220 (39157)
                                          Post Office Box 3308
                                          Ridgeland, Mississippi 39158
                                          601-898-9887 Office | 601-898-9860 Fax
                                          kadcock@adcockandmorrison.com
                                          wivison@adcockandmorrison.com




                                             [9]
